Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Claims 1 -34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -20 of U.S. Patent No.10,715,884. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims have only small and obvious word or phrase changes. Both the instant claims and the claims of the patent claim an alarm system, disconnecting step and denying a future request and etc.

Claims 1 -34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -19 of U.S. Patent No.10,178,446. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. That is, the claims of the instant application and those in the patent vary only with minor or obvious wording.

Claims 1 - 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,716,925. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. That is, the claims of the instant application and those in the patent vary only with minor or obvious wording.
s 1 – 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -16 of U.S. Patent No. 8,654,961. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. That is, the claims of the instant application and those in the patent vary only with minor or obvious wording.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2009/0059900 (Abraham).
With respect to claims 1 - 33, compare Applicants Fig. 1 with Fig. 3 of Abraham. In one instant the higher prioritized device is an alarm system 122 and the prioritized device is a telephone (note telephone 305 and/or telephone 306. In addition, note paragraphs 0004, 0012, 0013, 0016 - 0019, 0023 and 0026 - 0028 (one telephone line 
With respect to devices, whether it be telephones or computers or interfaces or communication types, having different priorities, such is old in the art. It would have been obvious to one of ordinary skill in the art to have incorporated devices with different priorities whenever and wherever it was deemed necessary.
With respect to cordless phone, note at least paragraph 0005 and Fig. 2.
Response to Arguments
Applicants’ arguments filed 12/17/2021have been fully considered but are not deemed persuasive to any error in the rejections above.
Applicants’ main argument begins on page 9 of the Remarks and runs throughout the rest of the Applicants’ arguments.  Applicant argue using some of paragraph 0026 and paragraph 0027 to argue there is no denial of a “future request”.  However, a fair and complete reading of paragraph 0026 speaks to the telephone line 1 being seized by the alarm system and that any active telephone call on line 1 is disconnected when seized by the alarm system.  Also note paragraph 0012 (a different embodiment with just one line).  In addition, paragraph 0017 speaks to the fact that the alarm system can seize the telephone line if necessary to make an emergency call (a priority call).  It would not make sense that the system would not deny future calls to the seized telephone line making an emergency call.  Obviously, a lower priority call in the Abraham reference, for example a fax call, would not be able to seize the telephone line while the system is making an emergency call.  Such would have been obvious to one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
25Mar2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652